DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 05/10/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-2, 13-14, 17-19 and 22-32 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber management system for managing and distributing optical fibers comprising at least one splice tray pivotally mounted on the at least one supporting element around a pivot axis; distributing elements for routing incoming fiber modules toward the splice tray and for routing outgoing fiber modules away from the splice tray, the distributing elements being oriented along respective routing directions transverse to the pivot axis; at least one guiding channel provided on the at least one supporting element for guiding at least the incoming fiber modules toward the splice tray along a direction substantially parallel to the pivot axis; and a retention block acting into the at least one guiding channel between a plurality of retention positions, wherein each retention position is a stable position of the retention block and defines a respective passageway for the incoming fiber modules, in combination with other recited limitations in the claim.  
Claims 2, 13-14 and 17 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 18. Specifically, the prior art fails to disclose a fiber management system for managing and distributing optical fibers comprising a splice tray pivotally mounted on the supporting element around a pivot axis; distributing elements for routing incoming fiber modules toward the splice tray and for routing outgoing fiber modules away from the splice tray, the distributing elements being oriented along respective routing directions transverse to the pivot axis; a guiding channel provided on the supporting element for guiding the incoming fiber modules toward the splice tray along a direction substantially parallel to the pivot axis; a retention block acting into the guiding channel between a plurality of retention positions wherein each retention position of the retention block defines a respective passageway for the incoming fiber modules, wherein the guiding channel comprises a first guiding wall and a second guiding wall projecting from a base wall of the supporting element, the retention block being inserted between the first and second guiding walls, wherein the retention block extends between and contacts the first guiding wall and the second guiding wall; and retention members acting between the retention block and the guiding channel for holding the retention block at different retention positions, wherein the retention members comprise a first tooth extending from the first guiding wall toward the second guiding wall and a second tooth extending from the second guiding wall toward the first guiding wall, the first and second tooth being configured to interfere with the retention block, in combination with other recited limitations in the claim.
Claims 19, 22-30 depend from claim 18. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 31. Specifically, the prior art fails to disclose a fiber management system for managing and distributing optical fibers comprising a splice tray pivotally mounted on the supporting element around a pivot axis; distributing elements for routing incoming fiber modules toward the splice tray and for routing outgoing fiber modules away from the splice tray, the distributing elements being oriented along respective routing directions transverse to the pivot axis; a guiding channel provided on the at least one supporting element for guiding the incoming fiber modules toward the splice tray along a direction substantially parallel to the pivot axis; and a retention block acting into the guiding channel between a plurality of retention positions wherein each retention position of the retention block defines a respective passageway for the incoming fiber modules, wherein each distributing element comprises a bottom wall defined by an end portion of a base wall of the supporting element and a lateral wall extending PRY-o129USo1-PCPage 5 of 10from the bottom wall and opposite to the guiding channel, the bottom wall and the lateral wall defining a respective central channel perpendicular to the pivot axis, in combination with other recited limitations in the claim.
Claim 32 depends from claim 31. 
The examiner agrees with the applicants’ arguments on pages 7-9 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-2, 13-14, 17-19 and 22-32 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883